


EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of July 1,
2001, by and between CIBER, Inc., a Delaware corporation (together with its
affiliates, the “Company”) and William R. Wheeler (“Officer”).

 


RECITAL

 

Company desires to employ Officer in the position set forth on Exhibit A, and
Officer is willing to accept such employment by Company, on the terms and
subject to the conditions set forth in this Agreement.

 


AGREEMENT

 

THE PARTIES AGREE AS FOLLOWS:

 

1.             Duties.  Officer agrees to be employed by and to serve the
Company in the position set forth on Exhibit A, and the Company agrees to employ
and retain Officer in such capacity, subject to the terms of this Agreement. 
Officer shall devote all of his business time, energy and skill to the affairs
of the Company, subject to the direction of executive officers of the Company.
Officer shall have powers and duties commensurate with his position set forth on
Exhibit A.  Officer shall comply with the general management policies of the
Company as announced from time to time and made available to Officer in
writing.  Officer’s principal place of business with respect to his services to
the Company shall be within twenty-five (25) miles of the central business
district of Seattle, Washington.  Officer shall be required at various times to
travel as part of his duties.

2.             Term of Employment.   The initial term of employment of Officer
by the Company shall be from the date of this Agreement through December 31,
2001, unless terminated earlier pursuant to this Agreement.  This Agreement
shall renew automatically for a period of one year on January 1, 2002 and on
each subsequent anniversary date thereof, subject to the termination provisions
hereof.

3.             Salary, Benefits and Bonus Compensation.

3.1           Base Salary.  Commencing on the date of this Agreement, the
Company agrees to pay to Officer a “Base Salary’ at the annualized rate as
described on Exhibit A, payable in twenty-six (26) equal biweekly installments
in accordance with the Company’s regular payroll practice. The Base Salary for
each fiscal year (currently January 1 through December 31 of each year) or
portion thereof after fiscal year 2001 shall be as determined in the sole
discretion of the Board of Directors, but shall not be less than $240,000 per
annum. In the absence of and until any salary determination by the Board,
Officer’s Base Salary for a particular fiscal year shall be identical to
Officer’s Base Salary in effect on December 31st of the immediately preceding
fiscal year.

 

1

--------------------------------------------------------------------------------


 

3.2           Bonuses.  Officer will be eligible to receive a bonus for the
fiscal year ending December 31, 2001 provided Officer remains an employee
through such date.  Such bonus shall be determined as described on Exhibit A
hereto and paid within Seventy-five (75) days after the fiscal year end to which
such bonus relates. The bonus for each fiscal year or portion thereof after
fiscal year 2001 shall be determined in the sole discretion of the board of
directors.

 

3.3           Additional Benefits. During the term of his employment, Officer
shall be entitled to the following fringe benefits:

 

3.3.1        Officer Benefits.  Officer shall be eligible to participate in such
of the Company’s benefit and compensation plans as may be generally available to
employees of the Company.  All such benefit plans may be amended or discontinued
in the sole discretion of the Company.

 

3.3.2        Business Expenses.  The Company shall reimburse Officer for all
reasonable and necessary expenses incurred in carrying out his duties under this
Agreement, including travel and entertainment expenses, in accordance with the
Company’s policies in effect from time to time.  Officer shall present promptly
to the Company an itemized account of such expenses in such form as may be
required by the Company of its senior officers.

 

3.3.3        Vacation.  Officer shall be entitled to vacation time pursuant to
the Company’s policy, during which time Officer’s compensation shall be paid in
full.  In addition, Officer shall be entitled to paid holidays and personal days
off in accordance with the Company’s policies in effect from time to time.

3.4           Option to Acquire Common Stock. Officer will be entitled to
non-statutory stock option (“Option”) grants to purchase shares of the Company’s
Common Stock, such grants to occur at the time the Company determines, in the
best interest of the Company, to grant Options, pursuant to and subject to the
terms and conditions of Company’s Equity Incentive Plan. The exercise price of
Officer’s Options will be determined upon the date the Company grants the
Options. Officer’s Options, when granted by the Company, will vest over that
period of time set forth in the Company’s Equity Incentive Plan.  Any Options
shall be granted at the sole discretion of the Company’s Board of Directors.
Officer agrees to execute a Non-Statutory Stock Option Agreement (“Stock Option
Agreement”) upon the date the Company grants the Options to Officer, the terms
and conditions of which shall be in conformity with this Section 3.4.

4.             Termination of Employment.

4.1           Termination for Cause.  Termination for Cause (as defined below)
of Officer’s employment may be effected by the Company at any time without
liability except as specifically set forth in this Subsection.  The termination
shall be effected by verbal or written notification to Officer and shall be
effective as of the time stated in such notice.  At the effective time of a
Termination for Cause, Officer immediately shall be paid all accrued Base Salary
and any reasonable and necessary business expenses incurred by Officer in
connection with his duties hereunder, all to the effective time of termination. 
In addition, Officer shall be entitled to benefits under any benefit plans of
the Company in which Officer is a participant to the full extent of Officer’s
rights under such plans.

 

2

--------------------------------------------------------------------------------


 

4.2           Termination Other Than for Cause.  The Company may effect a
Termination Other Than for Cause (as defined below) of Officer’s employment at
any time upon giving verbal or written notice to Officer of such termination and
without liability except as specifically set forth in this Subsection.  The
termination shall be effective as of the time stated in such notice which shall
not precede the date of the notice. At the effective time of any Termination
Other Than for Cause, Officer shall immediately be paid all accrued Base Salary
and any reasonable and necessary business expenses incurred by Officer in
connection with his duties hereunder, all to the effective time of termination.
Officer shall also be entitled to be paid any unpaid bonus compensation and such
unpaid bonus compensation shall be paid promptly once it has been determined,
but no later than sixty (60) days after the first quarter end following
termination.  Unpaid bonus compensation for the purposes of this Section 4 shall
be determined as set forth in Exhibit A. In addition, Officer shall immediately
be paid the percentage of his Base Salary set forth on Exhibit A.  Officer shall
also be entitled to benefits under any benefit plans of Company in which Officer
is a participant to the full extent of Officer’s rights under such plans, and
Company shall pay Officer’s medical, life and disability insurance premiums
under Company’s plans (or shall pay Officer a sum in cash, not to exceed
$1,000.00 per month, to pay private plan premiums for coverage substantially the
same as Company’s) for the number of months following termination set forth on
Exhibit A.

 

4.3           Termination for Good Reason. Upon a Termination for Good Reason
(as defined below) of Officer’s employment, which termination shall be effective
as of the time stated in the termination notice, Officer shall immediately be
paid all accrued Base Salary and any reasonable and necessary business expenses
incurred by Officer in connection with his duties hereunder, all to the
effective time of termination. Officer shall also be entitled to be paid any
unpaid bonus compensation and such unpaid bonus compensation shall be paid
promptly once it has been determined, but no later than sixty (60) days after
the first quarter end following termination.  Unpaid bonus compensation for the
purposes of this Section 4 shall be determined as set forth in Exhibit A. In
addition, Officer shall immediately be paid the percentage of his Base Salary
set forth on Exhibit A.  Officer shall also be entitled to benefits under any
benefit plans of Company in which Officer is a participant to the full extent of
Officer’s rights under such plans, and Company shall pay Officer’s medical, life
and disability insurance premiums under Company’s plans (or shall pay Officer a
sum in cash, not to exceed $1,000.00 per month, to pay private plan premiums for
coverage substantially the same as Company’s) for the number of months following
termination set forth on Exhibit A.

 

4.4           Termination by Reason of Disability.  If Officer, in the
reasonable judgment of the executive officers of the Company, has failed to
perform his duties under this Agreement on account of illness or physical or
mental incapacity, and such illness or incapacity continues for a period of more
than six (6) months, then the question of whether Officer’s illness or
incapacity is reasonably likely to continue shall be submitted to the Company
or, if disability insurance is maintained on Officer, Officer’s disability
insurance carrier for determination.  In the event the Company or such insurance
carrier determines that Officer is subject to such an illness or incapacity for
which no reasonable accommodation is possible, the Company shall have the right
to terminate Officer’s employment (“Termination for Disability”) by written
notification to Officer and payment to Officer of all accrued Base Salary,
unpaid bonus compensation (pro rated as provided in Exhibit A)

 

3

--------------------------------------------------------------------------------


 

and any reasonable and necessary business expenses incurred by Officer in
connection with his duties hereunder, all to the date of termination. In
addition, Officer shall be immediately be paid the percentage of his Base Salary
set forth in Exhibit A. Officer shall also be entitled to benefits under any
benefit plans in which Officer is a participant, including disability benefits
which may be provided pursuant to Section 3.3.1, to the full extent of Officer’s
rights under such plans, and Company shall pay Officer’s medical, life and
disability insurance premiums under Company’s plans (or shall pay Officer a sum
in cash, not to exceed $1,000.00 per month, to pay private plan premiums for
coverage substantially the same as Company’s) for the number of months following
termination set forth on Exhibit A.

 

4.5           Death.  In the event of Officer’s death during the term of
employment, Officer’s employment shall be deemed to have terminated as of the
last day of the month during which his death occurs, and the Company shall pay
promptly to his estate (a) all accrued Base Salary, unpaid bonus compensation
(pro rated as provided in Exhibit A) and any reasonable and necessary business
expenses incurred by Officer in connection with his duties hereunder, all to the
effective date of termination and (b) the percentage of Base Salary set forth on
Exhibit A.  Officer’s estate shall also be entitled to benefits under any
benefit plans of the Company in which Officer was a participant to the full
extent of Officer’s rights under such plans.

 

4.6           Voluntary Termination.  In the event of a Voluntary Termination
(as defined below) by Officer, the Company shall immediately pay all accrued
Base Salary and any reasonable and necessary business expenses incurred by
Officer in connection with his duties hereunder, all to the date of termination.

 

4.7           Termination upon a Change of Control.  In the event of a
Termination upon a Change of Control (as defined below), Officer shall
immediately be paid all accrued Base Salary, unpaid bonus compensation (as set
forth in Exhibit A) and any reasonable and necessary business expenses incurred
by Officer in connection with his duties hereunder, all to the date of
termination. In addition, Officer shall immediately be paid the amount set forth
on Exhibit A. Also, any Options granted to Officer by the Company shall vest and
become immediately exercisable by Officer in accordance with Section 3.4 and the
Stock Option Agreement. Officer shall also be entitled to benefits under any
benefit plans of Company in which Officer is a participant to the full extent of
Officer’s rights under such plans, and Company shall pay Officer’s medical, life
and disability insurance premiums under Company’s plans (or shall pay Officer a
sum in cash, not to exceed $1,000.00 per month, to pay private plan premiums for
coverage substantially the same as Company’s) for the number of months following
termination set forth on Exhibit A.  Notwithstanding the foregoing, solely in
the event of a Termination upon Change of Control, the aggregate amount of
severance compensation paid to an Officer under this Agreement or otherwise
shall not include any amount that the Company is prohibited from deducting for
federal income tax purposes by virtue of Section 280G of the Internal Revenue
Code or any successor provision.

 

4.8           Other Benefits. Nothing in this Article 4 shall be deemed to limit
or restrict any right or benefit of Officer under Company’s Certificate of
Incorporation, Bylaws or other documents or agreements of the Company applicable
to Officer.

 

4

--------------------------------------------------------------------------------


 

5.             Protection of the Company’s Business

 

5.1           No Competition.  Officer shall not, during the term of his
employment and for twelve (12) months following the termination of his
employment, work as an employee, director, or independent contractor or become
an investor or lender of any business, corporation, partnership or other entity
engaged in a Competing Business.  An investment by Officer of up to 2% of the
outstanding equity in a publicly-traded corporation shall not constitute a
violation of this Section 5.1.  A “Competing Business” is a business which
Company has engaged in, or has actively investigated engaging in, at any time
during the twenty-four (24) months prior to the termination of Officer’s
employment in which Officer had responsibility to manage, direct or supervise.

 

5.2           No Solicitation of Clients.  Officer shall not, during the term of
his employment and for eighteen (18) months following the termination of his
employment (unless Company grants him written authorization):  (a) call upon,
cause to be called upon, solicit or assist in the solicitation of, any client or
potential client of Company for the purpose of selling, renting or supplying any
product or service competitive with the products or services of Company; 
(b) provide any product or services to any client or potential client of Company
which is competitive with the products or services of Company; or (c) request,
recommend or advise any client or potential client to cease or curtail doing
business with the Company.  Any individual, governmental authority, corporation,
partnership or other entity to whom Company has provided services or products at
any time prior to or during Officer’s employment or to whom Company has made one
or more sales or sales calls during the eighteen (18) month period preceding the
date of termination of Officer’s employment shall be deemed a client or
potential client.

 

5.3           No Hire of Other Officers or Contractors.  Except on behalf of the
Company, Officer shall not, during the term of his employment and for a period
of eighteen (18) months following the termination of his employment: (a) employ,
engage or seek to employ or engage any individual or entity, on behalf of
Officer or any entity (including a client of Company), who is employed or
engaged by Company or who was employed or engaged by the Company during the six
(6) month period preceding Officer’s termination; (b) solicit, recommend or
advise any employee of the Company or independent contractor to terminate their
employment or engagement with the Company for any reason; or (c) solicit
recruiting prospects and/or candidates whose files are actively maintained or
have been maintained during the last six (6) months prior to Officer’s
termination by the Company.

 

6.             Confidentiality.

 

6.1           Confidential Information and Materials.  All of the Confidential
Information and Materials, as defined herein, are and shall continue to be the
exclusive confidential property and trade secrets of Company.  Confidential
Information and Materials have been or will be disclosed to Officer solely by
virtue of his employment with Company and solely for the purpose of assisting
him in performing his duties for Company. “Confidential Information and
Materials” refers to all information belonging to or used by Company or
Company’s clients relating to internal operations, procedures and policies,
finances, income, profits, business strategies, pricing, billing information,
compensation and other personnel information, client contacts, sales lists,
employee lists, technology, software source codes, programs, costs, marketing
plans, developmental plans, computer

 

5

--------------------------------------------------------------------------------


 

programs, computer systems, inventions, developments, personnel manuals,
computer program manuals, programs and system designs, and trade secrets of
every kind and character, whether or not they constitute a trade secret under
applicable law and whether developed by Officer during or after business hours. 
Confidential Information does not include information that: (a) is or becomes
generally available to the public other than, directly or indirectly, as a
result of a disclosure by Officer; (b) was in the Officer’s possession (other
than by or on behalf of the Company) on a nonconfidential basis prior to its
disclosure by Company; or (c) becomes available to Officer on a non–confidential
basis from a person who to the best of knowledge of Officer is not otherwise
prohibited from transmitting the information to Officer.

 

Officer acknowledges and agrees all Confidential Information and Materials
shall, to the extent possible, be considered works made for hire for the Company
under applicable copyright law.  To the extent any Confidential Information and
Materials are not deemed to be a work made for hire, Officer hereby assigns to
the Company any rights he may have or may acquire in such Confidential
Information and Materials as they are created, throughout the world, in
perpetuity.  Further, Officer hereby waives any and all moral rights he may have
in such Confidential Information and Materials.  Notwithstanding the foregoing,
the Company acknowledges that it shall have no right to inventions or other
material for which no equipment, supplies, facilities or Confidential
Information and Material of the Company are used and which are developed
entirely on Officer’s own time and (i) do not relate directly to the business of
the Company or (ii) do not result from any work performed by Officer hereunder.

 

6.2           Non-disclosure and Non-use.  Officer may use Confidential
Information and Material while an employee of Company and in the course of that
employment to the extent deemed necessary by Company for the performance of
Officer’s responsibilities.  Such permission expires upon termination of his
employment with Company or on notice from Company.  Officer shall not, either
during or after his employment with Company, disclose any Confidential
Information or Materials to any person, firm, corporation, association or other
entity for any reason or purpose unless expressly permitted by Company in
writing.  Officer shall not use, in any manner other than to further Company’s
business, any Confidential Information or Materials of Company.  Upon
termination of his employment, Officer shall immediately return all Confidential
Information or Materials or other property of Company or its clients or
potential clients in his possession or control..

 

7.             Definitions.

 

7.1           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

7.1.1.                       “Termination for Cause” shall mean termination by
Company of Officer’s employment by Company by reason of Officer’s conviction of
any felony crime, Officer’s willful dishonesty towards, fraud upon or deliberate
injury or attempted injury to Company or its clients, Officer’s material breach
of this Agreement, or any material reason that constitutes cause under
applicable law.

 

6

--------------------------------------------------------------------------------


 

7.1.2                        “Termination Other Than for Cause” shall mean
termination by Company of Officer’s employment for any or no reason, other than
a Termination for Cause, Termination upon Change in Control, Termination for
Good Reason, or Termination for Death or Disability.

 

7.1.3                        “Termination upon a Change in Control” shall mean a
termination by Company or any successor thereto or by Officer of Officer’s
employment with the Company or such successor for any reason within one hundred
eighty (180) days from the date on which any of the following occurs:  (a) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “1934 Act”)), other than CIBER, Inc.,
Bobby G. Stevenson or a trustee or other fiduciary holding securities under an
employee benefit plan of Company, is or becomes the “beneficial owner” (as
defined in Rule 13d–3 under the 1934 Act), directly or indirectly, of more than
thirty three percent (33%) of the then outstanding voting stock of Company; or
(b) at any time during any period of three consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board (and any new director whose election by the Board or
whose nomination for election by Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority thereof; or (c) the stockholders of Company approve a merger or
consolidation of Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the combined voting power of the voting securities of
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders approve a plan of complete liquidation of
Company or an agreement for the sale or disposition by Company of all or
substantially all of Company’s assets.

 

7.1.4                        For purposes of this Agreement “Good Reason” shall
include, but not be limited to, any of the following (without the Officer’s
express written consent):  (a) the assignment to the Officer by the Company of
duties inconsistent with, or a substantial diminution in the nature or status
of, the Officer’s responsibilities, other than any changes primarily
attributable to the fact that the Company’s securities are no longer publicly
traded; (b) a reduction by the Company in the Officer’s compensation, benefits,
or perquisites as in effect upon the effective date of this Agreement; (c) a
relocation of the Company’s principal offices to a location outside Seattle,
Washington, or the Officer’s relocation to any place other than the Seattle,
Washington offices of the Company, except for reasonably required travel by the
Officer on the Company’s business; (d) any material breach by the Company of any
provision of this Agreement, if such material breach has not been cured within
thirty (30) days following written notice by the Officer to the Company of such
breach setting forth with specificity the nature of the breach; or (e) any
failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation or otherwise) or assign of
the Company.

 

7

--------------------------------------------------------------------------------


 

7.1.5                        “Voluntary Termination” shall mean termination by
Officer of Officer’s employment with Company, but shall not include (i)
constructive termination by Company by reason of material breach of this
Agreement by Company; (ii) Termination upon a Change in Control; (iii)
Termination for Good Reason; and (iv) termination by reason of Officer’s death
or disability as described in Subsections 4.4 and 4.5.  Voluntary Termination
shall include a termination by Company after its receipt of a notice of an
otherwise Voluntary Termination from Officer.

 

8.               Remedies.

 

8.1           Liquidated Damages.

 

8.1.1                        If Officer violates Subsection 5.1, Officer shall
pay to Company the sum of $100,000.00 as liquidated damages to compensate
Company for its lost investment of money for recruitment, training, cost of
replacement, lost revenues and other damages due to the likely disruption of the
operation of Company’s business.

 

8.1.2                        If Officer violates Subsection 5.2, Officer shall
pay to Company as liquidated damages the greater of Company’s gross billings to
the client to which products or services are supplied in violation of Subsection
5.2 during the year immediately prior to the first improper solicitation or
$25,000.00, to compensate Company for its lost revenue, client development
expenses and other damages.

 

8.1.3                        If Officer violates Subsection 5.3, Officer shall
pay to Company as liquidated damages, in compensation for its recruitment and
training costs, lost revenues and other damages, the following sums for each
employee or independent contractor hired or engaged in violation of Subsection
5.3:

 

Officer or Independent Contractor

 

Amount

Vice-President or other officer

 

$

100,000

Other Manager or Recruiter

 

$

50,000

Marketer or other sales personnel

 

$

50,000

Programmers or other billable personnel

 

$

12,500

Other office staff

 

$

5,000

 

8.1.4                        Officer and Company have carefully considered the
issue of liquidated damages and after negotiation agree that they are a
reasonable compromise after attempting to estimate what the actual damages would
be and assessing the risk of collection.

 

8.1.5                        Officer authorizes Company to disclose the terms of
Sections 5, 6 and 8 of this Agreement to any subsequent employer or client of
Officer.

 

8

--------------------------------------------------------------------------------


 

8.2           Equitable Remedies.  The service rendered by Officer to Company
and the information disclosed to Officer during his employment are of a unique
and special character, and any breach of Sections 5 or 6 hereof will cause
Company irreparable injury and damage which will be extremely difficult to
quantify.  Although the parties have agreed on liquidated damages for some of
the potential breaches by Officer, they agree that because of the risk of
collection and intangibles which are impossible to measure, Company will be
entitled to, in addition to all other remedies available to it, injunctive
relief to prevent a breach and to secure the enforcement of all provisions of
Sections 5 and 6.  Officer represents his experience and knowledge will enable
him to earn an adequate living in a non–competitive business and that the
injunctive relief will not prevent him from providing for him and his family. 
Injunctive relief may be granted immediately upon the commencement of any such
action without notice to Officer, WHICH NOTICE EMPLOYEE SPECIFICALLY WAIVES.

 

8.3           Costs.  If litigation is brought to enforce or interpret any
provision contained herein, the court shall award reasonable attorneys’ fees and
disbursements to the prevailing party as determined by the court.

 

8.4           Severability.  THE PARTIES HAVE CAREFULLY CONSIDERED ALL OF
SECTIONS 5, 6 AND 8 AND AGREE THAT THEY REPRESENT A PROPER BALANCING OF THEIR
INTERESTS AND WILL NOT PREVENT EMPLOYEE FROM EARNING A LIVING AFTER TERMINATION
OF HIS EMPLOYMENT.  It is the express intent of the parties hereto that the
obligations of, and restrictions on, the parties as provided in Sections 5 and 6
shall be enforced and given effect to the fullest extent legally permissible. 
If, in any judicial proceeding, a court shall refuse to enforce one or more of
the covenants or agreements contained in this Agreement because the duration
thereof is too long, the scope thereof is too broad or some other reason, for
the purpose of such proceeding, the court may reduce such duration or scope to
the extent necessary to permit the enforcement of such obligations and
restrictions.

 

9.             Miscellaneous.

 

9.1           Payment Obligations.  Company’s obligation to pay Officer the
compensation provided herein is subject to the condition precedent that Officer
perform his obligations.

 

9.2           Waiver.  The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.

 

9.3           Entire Agreement; Modifications.  This Agreement represents the
entire understanding between the parties with respect to the subject matter
hereof, and this Agreement supersedes any and all prior understandings,
agreements, plans and negotiations, whether written or oral, with respect to the
subject matter hereof, including, without limitation, any understandings,
agreements or obligations respecting employment, noncompetition,
nonsolicitation, any past or future compensation, bonuses, reimbursements or
other payments to Officer from Company.  All modifications to this Agreement
must be in writing and signed by the party against whom enforcement of such
modification is sought; provided; however, that the provisions concerning
Position, Base Salary (subject to the limitation in Section 3.1) and Bonus set
forth on Exhibit A may be modified at any time by the Board of Directors in its
sole discretion.

 

9

--------------------------------------------------------------------------------


 

9.4           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier or by fax and shall be deemed to have been duly
given upon hand delivery, three (3) days after mailing, the first business day
following delivery to a commercial overnight courier or upon receipt of a fax
(as confirmed by a machine generated report), addressed as follows:

 

If to Company:

 

CIBER, Inc.

5351 DTC Parkway,  Suite 1400

Greenwood Village, Colorado  80111

Attn: Mac J. Slingerlend

 

If to Officer:

William R. Wheeler

15215 NE 167th Place

Woodinville, WA 98072

 

Any party may change such party’s address for notices by notice given pursuant
to this Section 9.4.

 

9.5           Headings.  The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.

 

9.6           Arbitration. Any controversy or claim arising out of or relating
to this contract, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof.

 

9.7           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado without application of its
conflict of laws rules.

 

9.8           Severability.  Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, so that it is enforceable to the maximum extent
possible, and all other provisions of the Agreement shall be deemed valid and
enforceable to the extent possible.

 

9.9           Survival of Company’s Obligations.  Company’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business or similar event relating to Company.  This
Agreement shall not be terminated by any merger or consolidation or other
reorganization of Company.  In the event any such merger, consolidation or

 

10

--------------------------------------------------------------------------------


 

reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person.  This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as provided in this Subsection in the event of a merger
consolidation or reorganization of the Company, including the sale of
substantially all of its assets, this Agreement shall not be assignable either
by Company or by Officer.

 

9.10         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

9.11         Withholdings.  All compensation and benefits to Officer hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.  Company may withhold amounts due
it from Officer from amounts due under this Agreement to Officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

 

EMPLOYEE

 

CIBER, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

William R. Wheeler

 

Mac J. Slingerlend,

 

 

President, Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

To

Employment Agreement of William R. Wheeler dated July 1, 2001

 

I.

 

*Position:  Senior Vice President, CIBER Enterprise Solutions

 

 

 

II.

 

*Base Salary Per Annum beginning July 1, 2001:  $250,000.00

 

 

 

III.

 

*Bonus Potential for period July 1, 2001 to December 31, 2001:  $50,000.00

 

 

 

IV.

 

Option Grant:  N/A

 

 

 

V.

 

Additional sums payable upon termination events as referenced in Section 4 of
the Agreement.

 

 

 

 

 

A.

 

Termination for Cause:  None

 

 

 

B.

 

Termination Other than for Cause: 100% of Base Salary plus the pro rata portion
of the bonus compensation received by the Officer for the year preceding the
year in which termination occurs. Additionally, the eighteen (18) month
non-compete period in Section 5.1 shall be reduced to twelve (12) months.

 

 

 

C.

 

Termination for Good Reason: 100% of Base Salary plus the pro rata portion of
the bonus compensation received by the Officer for the year preceding the year
in which termination occurs.

 

 

 

D.

 

Termination by Reason of Disability: 50% of Base Salary plus pro rata portion of
the bonus compensation received by the Officer for the year preceding the year
in which termination occurs.

 

 

 

E.

 

Death: 50% of Base Salary plus pro rata portion of the bonus compensation
received by the Officer for the year preceding the year in which termination
occurs.

 

 

 

F.

 

Voluntary Termination:  None

 

 

 

G.

 

Termination Upon a Change of Control: 1.5 times the sum of the following: Base
Salary plus an amount equal to the bonus compensation received by the Officer
for the year preceding the year in which termination occurs.

 

 

--------------------------------------------------------------------------------

*              Items subject to modification by the Board

 

12

--------------------------------------------------------------------------------

